  Case 3:21-cv-00212-BJD-JRK Document 1 Filed 03/04/21 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 CURTIS FREEMAN, an individual,

                                Plaintiff,

 vs.                                                  CASE NO.:

 CIRCLE K STORES, INC., a Foreign Profit
 Corporation,

                         Defendant.
 __________________________________

                                    NOTICE OF REMOVAL

       Defendant, CIRCLE K STORES, INC., a Foreign Profit Corporation, (hereinafter “Circle

K”), hereby gives notice of Removal of the above captioned action from the Circuit Court of the

Fourth Judicial Circuit, in and for Duval County, Florida, in which this action is now pending, to

the United States District Court, Middle District of Florida, Jacksonville Division, and respectfully

represents as follows:

       1.      On or about January 12, 2021, a Complaint was served on the Defendant, Circle K.

The civil action entitled CURTIS FREEMAN, v. CIRCLE K STORES, INC., a Foreign Profit

Corporation, was commenced in the Circuit Court, Fourth Judicial Circuit, in and for Duval

County, Florida, and assigned Case number 10-2021-CA-000005. This action was filed in the

Duval County Circuit Court on January 4, 2021. (A copy of the Complaint, as well as all other

materials contained within the underlying State Court file are attached hereto as Exhibit “A”).

       2.      This action is properly removable pursuant to 28 U.S.C. §1441 and this Notice of

Removal is filed within the thirty (30) day statutory period for removal under 28 U.S.C. §1446(b).

       3.      There is complete diversity of citizenship between the parties to this

cause. Plaintiff is a citizen of the State of Florida. Defendant is a foreign company duly organized
  Case 3:21-cv-00212-BJD-JRK Document 1 Filed 03/04/21 Page 2 of 4 PageID 2




as a corporation under the law of Texas with its principal place of business in Arizona. See Exhibit

“B.”

       4.       This is a purported negligence action brought by the Plaintiff against the

Defendant. As is expressly referenced in the Complaint, the Plaintiff is seeking damages in excess

of $30,000.00. (See Complaint, paragraph 1). Further, Mr. Freeman alleges in the Complaint that

he was injured as a result of Defendant’s negligent maintenance of its premises, as he tripped and

fell on a parking stop, and that he has suffered damages including, without limitation;

               a.      Permanent physical injury
               b.      Pain and suffering
               c.      Disability
               d.      Loss of the capacity for the enjoyment of life
               e.      Disfigurement
               f.      Medical expenses
               g.      Mental pain and suffering


               (See Complaint, paragraph 11)

       5.      On February 10, 2021, Plaintiff served and filed his answers and responses to

Defendant’s initial discovery. Plaintiff’s discovery answers and responses included the necessary

information including medical records, liens, and medical bills for Defendant to determine that

removal was appropriate in this case. As such, this matter is being properly removed within the

30-day deadline.

       6.      Mr. Freeman contends that his losses are permanent or continuing in nature.

Correspondence, discovery responses, medical records, and bills received to date indicate that Mr.

Freeman alleges his injuries include a traumatic brain injury and brain bleed which required

surgery. To date, based on Plaintiff’s discovery responses, Plaintiff’s known medical bills total



                                                 2
  Case 3:21-cv-00212-BJD-JRK Document 1 Filed 03/04/21 Page 3 of 4 PageID 3




over $400,000. Since plaintiff alleged damages in his discovery answers and responses, in excess

of the amount required to be in controversy for diversity cases, and alleges further damages into

the future, the amount in controversy exceeds the jurisdictional threshold set forth in 28

U.S.C.1332 (a) of $75,000.00, exclusive of interest and costs.

        7.      Since the Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000.00, this Court has subject matter jurisdiction based on diversity

pursuant to 28 U.S.C §1332. As such, this removal action is proper.

        8.      Defendant has served the instant Notice of Removal on Plaintiff’s counsel.

Defendant has also timely filed a Notice of Application for Removal with the Clerk of the Circuit

Court of the Fourth Judicial Circuit.

        9.      Accompanying this Notice of Removal is a Civil Cover Sheet as well as a check

for the required filing fee.

        WHEREFORE, the undersigned Defendant respectfully requests that this action now

pending in the Fourth Judicial Circuit in and for Duval County, Florida, be removed from there to

this Honorable Court because of the complete diversity between the parties and the amount in

controversy that exceeds $75,000.00.

        Dated: March 4, 2021.



                                                            _________________________
                                                     Steven L. Worley
                                                     Florida Bar No. 0159719
                                                     Marissa de los Reyes
                                                     Florida Bar No. 1010899
                                                     CARR ALLISON
                                                     The Greenleaf and Crosby Building
                                                     208 North Laura Street, Suite 1100
                                                     Jacksonville, Florida 32202
                                                     Telephone: (904) 328-6456



                                                 3
  Case 3:21-cv-00212-BJD-JRK Document 1 Filed 03/04/21 Page 4 of 4 PageID 4




                                                    Facsimile: (904) 328-6473
                                                    Email: sworley@carrallison.com
                                                    Email: mdelosreyes@carrallison.com
                                                    Secondary Email: eparker@carrallison.com
                                                    Secondary Email: sreid@carrallison.com
                                                    Attorneys for Defendant



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 4, 2021, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will provide a notice of electronic filing

and a copy of the foregoing to the following:

        Michael K. Roberts, Esquire
        LAW OFFICE OF NOONEY & ROBERTS
        1680 Emerson Street
        Jacksonville, FL 32207
        Email: mroberts@nooneyandroberts.com
        Email: azepf@nooneyandroberts.com
        Email: pleadings@nooneyandroberts.com
        Attorneys for Plaintiff



                                                             _______________________
                                                      Steven L. Worley
                                                      Attorney for Defendant




                                                4
